Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court’s charge on justification was inadequate. That issue was not preserved for our review by timely objection (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). Because there was strong evidence of defendant’s guilt that rebutted his justification defense, we decline to consider the alleged error as a matter of discretion in the interest of justice (see, CPL 470.15 [6]; People v Comfort, 113 AD2d 420; People v Swinson, 111 AD2d 275, 276).
We have reviewed the remaining contentions raised by counsel and by defendant pro se and find them to be without merit. (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Manslaughter, 1st Degree.) Present — Den-man, P. J., Doerr, Green, Lawton and Davis, JJ.